Detailed Action

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2-6, 11-12 and 17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In regards to claim 2, the claim recites in line 7 “along with deformation of the detected sensing potion”. The word “the” in front of the limitation(s) “detected sensing portion” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “along with deformation of each of the at least one sensing potion”.

In regards to claim(s) 3-4, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 2.
In regards to claim 5, the claim recites in lines 5-6 “to select the physiological signal of the at least one sensing portion to be corrected and output”. The word “the” in front of the limitation(s) “physiological signal of the at least one sensing portion to be corrected and output” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “to select [[the]] a physiological signal of the at least one sensing portion to be corrected and output”.

In regards to claim(s) 6, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 5.

In regards to claim 6, the claim recites in lines 2-3 “selects the physiological signal with a highest signal map similarity, a highest intensity, or both”. The word “the” in front of the limitation(s) “physiological signal with a highest signal map similarity, a highest intensity, or both” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “selects [[the]] a physiological signal with a highest signal map similarity, a highest intensity, or both”.
Furthermore, the claim recites in lines 3-4 “and the selected physiological signal serves as”. Claim 5 defines a selected physiological signal and claim 6 also defines a selected physiological signal. It is unclear to which of the previously defined selected signals the limitation of lines 3-4 are referring. For this reason, the claim is indefinite.
Also, the claim recites in lines 4-5 “serves as the physiological signal of the at least one sensing portion to be corrected and output according to the referential physiological signal map”. The word “the” in front of the limitation(s) “physiological signal of the at least one sensing portion to be corrected and output according to the referential physiological signal map” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted lines 3-5 of the claim in the following way in order to advance prosecution: “and the selected physiological signal with the highest signal map similarity, the highest intensity of both serves as the selected physiological signal of the at least one sensing portion to be corrected and output 

In regards to claim(s) 11, the claim has the same issues described in the rejection of claim 5 above. For this reason, the claim is indefinite.

In regards to claim(s) 12, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 11.

In regards to claim(s) 12, the claim has the same issues described in the rejection of claim 6 above. For this reason, the claim is indefinite.

In regards to claim(s) 17, the claim has the same issues described in the rejection of claim 2 above. For this reason, the claim is indefinite.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 5-8 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker (WO-2014/066791) in view of Bushnell et al. (US-10,285,645).

In regards to claim 1, Walker teaches a wristband biosensing system, comprising a wristband body, worn on a wrist of a user; at least one physiological signal sensor disposed on the wristband body at a 5position corresponding to at least one sensing portion of the wrist, and configured to detect a physiological signal of each of the at least one sensing portion [fig. 1, fig. 8, par. 0085 L. 1-2, par. 0086 L. 1-5]. Furthermore, Walker teaches that the system comprises 10a processing device, coupled to the at least one physiological signal sensor, and configured to receive the physiological signal and a deformation signal, inquire a compensation signal corresponding to the deformation signal, and correct the physiological signal by using the compensation signal, so as to output a corrected physiological signal of each of the at least one sensing portion [par. 0039 L. 8-13 (processing unit), par. 0057 (deformation signal), par. 0038 and par. 0058 (inquire a compensation signal corresponding to the deformation signal, and correct the physiological signal by using the compensation signal so as to output a corrected physiological signal of each of the at least one sensing portion)].
Walker does not teach that the deformation signal is obtained by at least one deformation sensor, disposed around each of the at least one physiological signal sensor.
On the other hand,  Bushnell teaches that the deformation signal can be obtained by a deformation sensor disposed around a physiological sensor, and configured to detect deformation of each of the at least one sensing portion and output a deformation signal [fig. 2A elements 210 (deformation sensor) and 215 (physiological sensor), col. 4 L. 32-35 and L. 40-44, col. 5 L. 28-31, L. 38-47, col. 7 L. 11-22]. Also, Bushnell teaches that the processing device is coupled to the at least one deformation sensor [col. 5 L. 55-60].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Bushnell’s teachings of using a deformation sensor to detect the deformation of the t least one sensing portion in the system taught by Walker because it will permit the system to detect deformation with great accuracy.

In regards to claim 5, the combination of Walker and Bushnell, as applied in claim 1 above, further teaches that the at least one 10physiological signal sensor is disposed on the wristband body in an array [see Walker par. 0076 L. 1-4]. Furthermore, the combination teaches that the sensor, which has N/F ratio that indicates that the sensor is the closest to a target position, is selected to determine the heart rate and be corrected by the compensation factor [see Walker par. 0076]. This teaching is equivalent to the processing device comparing the detected physiological signal with a referential physiological signal map to select the physiological signal of the at least one sensing portion to be corrected and output because the processing device selects the sensor that will provide the most accurate measurement based on mapping that indicates that the sensor is the closest to a target position.

In regards to claim 6, the combination of Walker and Bushnell, as applied in claim 1 above, further teaches that  the processing 15device selects the physiological signal with a highest signal map similarity from the detected physiological signal, and the selected physiological signal serves as the physiological signal of the at least one sensing portion to be corrected and output according to the referential physiological signal map [see Walker par. 0076].  

In regards to claim 7, the combination of Walker and Bushnell, as applied in claim 1 above, further teaches that the at least one 20deformation sensor is disposed around the at least one physiological signal sensor in a one-to-one manner [see Bushnell fig. 2A elements 210 and 215].  

In regards to claim 8, the combination of Walker and Bushnell, as applied in claim 1 above, further teaches that the at least one physiological signal sensor is a photoplethysmography sensor [see Walker par. 0030 L. 1-3].  

In regards to claim 10, the combination of Walker and Bushnell, as shown in the rejection of claim 1 above, teaches a system performing the claimed functions. Therefore, the combination also teaches the claimed method. 

In regards to claim 11, the combination of Walker and Bushnell, as shown in the rejection of claim 5 above, teaches  the claimed limitations. 

In regards to claim 12, the combination of Walker and Bushnell, as shown in the rejection of claim 6 above, teaches  the claimed limitations. 

Claim(s) 9, 13, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker (WO-2014/066791) in view of Bushnell et al. (US-10,285,645) as applied to claim 1 above, and further in view of Wisbey et al. (US-10,129,628).

In regards to claim 9, the combination of Walker and Bushnell, as applied in claim 1 above, further teaches that the system can comprise a display device connected to the processing device in a wired or wireless manner [see Walker fig. 9, par. 0088 L. 4-6, par. 101 L. 4-6]. However, the combination does not teach that the display device displays the corrected physiological signal of each of the at least one sensing portion output by the processing device.
On the other hand, Wisbey teaches that the display device can display the physiological data output by a wristband device which in the case of the combination is the corrected physiological signal [col. 5 L. 44-50, col. 15 L. 16-22].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Wisbey’s teachings of displaying the collected data in the display device in the system taught by the combination because it will permit the system to present to the user the measured physiological data.

In regards to claim 13, the combination of Walker, Bushnell and Wisbey, as shown in the rejections of claim 1 and 9 above, teaches a system comprising the claimed wristband apparatus comprising the claimed sensors and processing device. Therefore, the combination teaches the claimed apparatus. The combination further teaches that the apparatus comprises 5a connection device connected to the host and a wristband body [see Walker fig. 8, fig. 9, par. 0088 L. 4-6, par. 101 L. 4-6]. 

In regards to claim 14, the combination of Walker, Bushnell and Wisbey, as applied in claim 13 above, further teaches that the 20connection device comprises a connector or a communication interface supporting a wireless communication standard, and the wireless communication standard comprises, Bluetooth, infrared, or device-to-device [see Walker par. 0088 L. 4-6, par. 101 L. 4-6, see Wisbey col. 5 L. 58-61].  

In regards to claim 16, the combination of Walker, Bushnell and Wisbey, as applied in claim 13 above, further teaches that the apparatus is an electronic device that needs power and is autonomous [see Walker fig. 8, see Bushnell col. 8 L. 15-19]. Therefore, it is inherent that the apparatus comprises a battery that provides electric power required by an operation of the wristband 5biosensing apparatus.  

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker (WO-2014/066791) in view of Bushnell et al. (US-10,285,645) and Wisbey et al. (US-10,129,628) as applied to claim 13 above, and further in view of Heldman (US-10,758,732).

In regards to claim 15, the combination of Walker, Bushnell and Wisbey, as applied in claim 13 above, further teaches that the apparatus can comprise a USB port to connect to the host [see Walker par. 0088 L. 4-6]. However, the combination does not teach that the USB port is used to receive power from the host.
On the other hand, Heldman teaches that the USB port can be used to receive electric power from the host to recharge the battery (-24-File: 088608usfto supply an operation of the wristband biosensing apparatus) [col. 32 L. 35-38].  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Heldman’s teachings using the USB port to receive power from the host in the apparatus taught by the combination because it will permit the apparatus to recharge its battery while is in communication with the host via a wired connection.

Allowable Subject Matter

Claim(s) 2-4 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

In regards to claims 2 and 17, the prior art cited in this office action does not teach either by anticipation or combination the following limitations: wherein each of the at least one deformation sensor comprises a plurality of wires connected in parallel and a bottom electrode, the plurality of wires are respectively spaced apart from the bottom electrode by a gap in different directions, so as to generate a plurality of capacitance values between the plurality of wires and the bottom electrode, and the plurality of 20capacitance values generate a plurality of capacitance value variations along with deformation of the detected sensing portion, wherein each of the at least one deformation sensor generates the deformation signal according to the plurality of capacitance value variations.  

In regards to claims 3 and 4, the claims would be allowable due to their dependency on claim 2.

Other Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Cobbett et al. (US-9,521,868) teaches compensation of physiological data based on muscle movement [col. 36 L. 5-10].

Huang (CN-107536607A) teaches a wristband device comprises deformation sensors and configured to calculate a compensation facto based on sensed deformation [pg. 11 L. 26-29 and L. 35-35]. 

Ghaem et al. (CA-2,379,131) teaches a wristband device comprising a deformation sensor and configured to perform linear compensation based on sensed deformation [pg. 38 L. 889-892].

Wilder et al. (US-8,311,605) teaches using a look up table to find a compensation based on a detect force [col. 6 L. 53-61, col. 8 L. 13-39].


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANKLIN D BALSECA/Examiner, Art Unit 2685